Citation Nr: 1037523	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  09-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously-denied claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for additional disability to the left fifth 
finger, as a result of surgical treatment by the VA.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Procedural history

In April 1998, the RO denied the Veteran's claim of entitlement 
to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for a left fifth finger disability.  Subsequently, after the 
Veteran appealed this decision, the Board denied the Veteran's 
claim in May 2002.  

In December 2007, the Veteran filed a request to reopen his 
previously-denied compensation claim.  The RO denied this request 
in the above-referenced June 2008 rating decision.  The Veteran 
disagreed with this decision, and perfected an appeal as to that 
issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2002, the Board denied the Veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left fifth finger disability.

2.  The evidence associated with the claims folder subsequent to 
the Board's May 2002 decision is cumulative or redundant of the 
evidence of record at the time of the last prior final denial, 
and does not raise a reasonable possibility of substantiating the 
Veteran's compensation claim.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision is final.  38 C.F.R. § 20.1100 
(2009).

2.  Since the May 2002 Board decision, new and material evidence 
has not been received with respect to the Veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left fifth finger disability.  Therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in March 2008 and August 2009.  To the 
extent that the Veteran may not have been provided with complete 
notice until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the Veteran's claim in October 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

Concerning new and material evidence, the Board notes that 
letters dated in March 2008 and August 2009 included definitions 
of "new" and "material," closely mirroring the language of 
38 C.F.R. § 3.156(a).  However, the Board does not find that 
either letter adequately notified the Veteran of the bases for 
the previous denial of his claim, and what evidence would be new 
and material to reopen the claim as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Crucially, these inadequacies 
are rendered moot by the fact that the Veteran has demonstrated 
actual knowledge of the bases of his prior denial, and of what 
evidence could be submitted by the Veteran to support his claim 
to reopen.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) [actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim].  
Indeed, in his February 2009 Notice of Disagreement, the Veteran 
himself specifically noted that "there must be evidence that the 
VA surgical treatment involved carelessness, negligence, lack of 
proper skill, error in judgment, or a similar fault, or that the 
proximate cause of the additional disability was an event not 
reasonably foreseeable."  The Veteran then went on to state that 
the Board reported in its previous denial that "such evidence is 
lacking in this case."  See the Veteran's February 16, 2009 NOD. 

Accordingly, the Veteran has not been prejudiced by the lack of 
proper notification under Kent, as he clearly has actual 
knowledge of why his compensation claim was previously denied, 
and what the evidence must show to reopen his claim.  Indeed, no 
prejudice to the Veteran will result from the adjudication of his 
claim in this Board decision.  The Board observes that the 
Veteran is over the age of 75 and that his appeal has been 
advanced on the Board's docket.  In light of the actual knowledge 
of the information necessary to reopen the claim presented by the 
Veteran, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and would 
result only in additional delay with no benefit to the Veteran. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993);       see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided].

Concerning the VA's statutory duty to assist, the Veteran's 
service personnel records, his post-service VA and private 
treatment records, and his lay statements have been obtained.  
Crucially, VA's duty to assist a claimant in the development of a 
previously finally-denied claim does not attach until that claim 
has been reopened based on the submission of new and material 
evidence.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and declined the opportunity for a personal hearing.  

Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left fifth finger disability was previously denied 
by the Board in a May 2002 decision.  The Veteran did not appeal 
this decision, and it became final.  38 C.F.R. § 20.1100 (2009).

In its May 2002 decision, the Board conceded that there was 
medical evidence of additional disability of the left fifth 
finger resulting from the Veteran's December 1994 VA surgery.  
See the May 2002 Board decision, pages 4-6.  In essence, the 
Board denied the Veteran's claim in May 2002 because the evidence 
of record at the time failed to demonstrate that the Veteran's 
additional finger disability was a result of carelessness or 
negligence on the part of VA, or that the additional disability 
was not a reasonably foreseeable consequence of that surgery.  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted [i.e. after May 2002] 
evidence bears directly and substantially upon these specific 
matters.   

After reviewing the record, and for reasons expressed immediately 
below, the Board is of the opinion that new and material evidence 
sufficient to reopen the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left fifth 
finger disability has not been submitted.

The evidence pertaining to the Veteran's finger disability claim 
of record prior to the May 2002 Board decision included records 
of the Veteran's December 1994 VA surgery, which note that the 
Veteran's "radial digital nerve was encountered just 
subcutaneously, and inadvertently lacerated."  Additionally of 
record were the Veteran's post-surgery medical reports, which 
note that the Veteran had a nerve injury resulting in sensory 
loss of the distal half of the left fifth finger as a result of 
his December 2004 surgery, and that such disability was not the 
result of lack of skill or error in judgment.  See the April 1, 
1998 examiner's report of Dr. B.W.  Also of record prior to the 
April 1987 Board decision were the Veteran's lay assertions that 
he could play the guitar before surgery, but can now only do so 
with difficulty, and that his finger disability is a result of 
carelessness or negligence on the part of VA.  See the Veteran's 
September 25, 1998 Appeal VA Form 9.  

The evidence pertaining to the Veteran's claim added to the 
claims folder since May 2002 consists of VA and private treatment 
records, and the Veteran's personal statements.

Although the Veteran's VA and private treatment records do in 
fact indicate continued treatment for the Veteran's left fifth 
finger numbness and weakness, they crucially do not indicate 
whether any such disability developed because of VA carelessness 
or negligence, or whether the onset of the additional disability 
was not reasonably foreseeable.  As such, these medical records 
are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of nexus, does 
not constitute new and material evidence].  

With respect to the Veteran's personal statements, to include the 
Veteran's assertions that he still has residual finger numbness 
as a result of his December 1994 surgery, that he cannot play the 
guitar without difficulty, and that his disability was caused by 
negligence or lack of care by the VA [see the Veteran's February 
2009 NOD], the Board notes such statements are cumulative and 
redundant of statements made prior to the May 2002 Board 
decision.  Indeed all of the Veteran's contentions and testimony 
to the effect that his additional finger disability are due to VA 
negligence, are essentially reiterative of his previously-
expressed contentions, and therefore are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again 
noted that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Critically, there is no evidence which has been added to the 
record subsequent to the above-referenced final denial which 
demonstrates that the Veteran's additional left fifth finger 
disability was caused by VA negligence, or that the additional 
disability was not reasonably foreseeable, other than that which 
was already considered by the Board in May 2002.  

The additional evidence does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  
Accordingly, in the absence of such evidence, the Veteran's claim 
may not be reopened, and the benefit sought on appeal remains 
denied.


ORDER

The request to reopen the previously-denied claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left fifth finger disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


